Fourth Court of Appeals
                              San Antonio, Texas
                                    August 20, 2015

                                 No. 04-15-00461-CV

                ESTATE OF WILLIAM H. MATTHEWS, III, Deceased,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2010-PC-2415
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
      The court reporter’s notification of late record is GRANTED. Time is extended to
September 18, 2015.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court